DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 7/30/2021, Applicant amended the drawings and amended claims 1-15.  This amendment is acknowledged.  Claims 1-15 are pending and are currently being examined.
Specification
The disclosure is objected to because of the following informalities: [0042] “fig. 16” should be capitalized, [0044] “406between” should have a space.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, “said attachment” should likely read “said compound bow attachment”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 6, “said extension arm said u-shaped support arm” should likely read ”said extension arm, said u-shaped support arm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said frame" in line 5 and “said attachment” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said u-shaped extension arm” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 8-15 are therefore also rejected as they depend from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alba US Pat. No. 10,907,926.
Alba teaches:
In Reference to Claim 1
A compound bow attachment (compound bow attached accessory 1, Fig. 1-6), said compound bow attachment comprising: 
an extension arm (arm 1) comprising a first end (near 3/4) and a second end (near 2), wherein said first end is configured for attachment to an archery compound bow having a bow string such that said extension arm extends forward from the frame and away from the bow string (first end near 3/4 is attached to a forward end of the bow riser on a side opposite the bowstring, Fig. 5-6), and a u-shaped support arm configured to receive a human arm or hand to provide support between said human arm or hand and to a compound bow to which said attachment is attached, wherein said u-shaped support arm 
In Reference to Claim 3
The compound bow attachment of claim 1, wherein said extension arm comprises an archery bow stabilizer (extension arm is formed as a tubular frame body 1 to be a bow stabilizer, Col. 2 lines 10-12, 19-28).  
In Reference to Claim 6
The compound bow attachment of claim 1, wherein said extension arm comprises a threaded end configured for attachment to a receiver for a bow stabilizer (threaded first end 3, Fig. 1-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5, 8-11, and 13-14 are rejected under 35 U.S.C. 103a as being unpatentable over Alba as applied to claim 1 above and further in view of Campbell US Pat. No. 8,662,064.
In Reference to Claims 2 and 4-5
Alba teaches:
The compound bow attachment of claim 1 as rejected above. 
Alba fails to teach:
Wherein said u-shaped support arm is pivotally connected to said extension arm by a clamp to allow for pivotal adjustment of said u-shaped support arm relative to said extension arm.
Further, Campbell teaches:
A similar arm guard stabilizer for a bow, wherein the arm support is selectively locked (and functionally integral with) to the rod by an enlarged locking mechanism (clamp) easily manipulated by the fingers of the user to adjust the device (guard 40 adjustable on rod 3 by knurled knob 15, Fig. 1, 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alba to have modified the connection between the support and extension to have included locking or adjuster mechanisms to have included an enlarged means such as a knurled knob/clamp in order to allow the device to be easily adjusted to fit a more diverse set of users as taught by Campbell (Col. 4 lines 48-53) and as the exact shape of the fastener is a matter of design choice and it has been held that the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In Reference to Claim 8
Alba as modified by Campbell teaches:
The compound bow attachment of claim 2, wherein said u-shaped support arm is pivotally connected to said extension arm by an incremental adjuster (Campbell: guard 40 adjustable on rod 3 by knurled knob 15 (which may be incrementally tightened and loosened, Fig. 1, 3-4).  
In Reference to Claim 9
Alba as modified by Campbell teaches:
The compound bow attachment of claim 8, wherein said incremental adjuster is positioned between said u-shaped support arm and said extension arm and configured for pivotal adjustment of said u-shaped support arm relative to said extension arm (Campbell: the knob 15 extends through and past the extension arm to engage the pin 43 of the u-shaped support between the extension arm and the support arm, Fig. 1-8).  
In Reference to Claim 10
Alba as modified by Campbell teaches:
The compound bow attachment of claim 2, wherein said compound bow attachment comprises a locking mechanism configured to prevent pivotal adjustment of said u-shaped support arm relative to said extension arm(Campbell: guard 40 adjustable on rod 3 by knurled knob 15 (which is a locking mechanism that is tightened to prevent pivotal adjustment, Fig. 1, 3-4).  
In Reference to Claims 11 and 13-14
Alba as modified by Campbell teaches:
The compound bow attachment of claim 10/8 as rejected above, wherein said incremental adjuster comprises a dial or ratchet or the locking mechanism comprises a wing nut. wherein the arm support is selectively locked to the rod by an enlarged locking mechanism easily manipulated by the fingers of the user to adjust the device (guard 40 adjustable on rod 3 by enlarged hand manipulative knurled knob 15 (acts as a dial, ratchet, and wing nut, Fig. 1, 3-4).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alba/Campbell to have modified the locking or adjuster mechanisms to have included an enlarged means such as a knurled knob or wingnut shape in order to allow the device to be more easily adjusted by the user and as the exact shape of the fastener is a matter of design choice and it has been held that the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim 7 is rejected under 35 U.S.C. 103a as being unpatentable over Alba as applied to claim 1 above and further in view of Arajakis US Pub. No. 2015/0144119.
In Reference to Claim 7
Alba teaches:
The compound bow attachment of claim 1 as rejected above. 
Alba fails to teach:
Wherein said attachment comprises a weight, wherein said weight comprises a post comprising external threads configured to engage an opening comprising internal threads at said second end of said extension arm, wherein said u-shaped support arm comprises a ring that is configured for through placement of said post such that when said weight is attached to said second end of said extension arm said u-shaped support arm is attached at said second end of said u-shaped extension arm.
Further, Arajakis teaches:
A similar arm guard stabilizer for a bow, wherein the arm support (22) includes an arm support having a ring (50) and a weight with threads insertable through the ring (weighted dampener 44 with threads 216) to an extension rod (unlabeled, Fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alba to have further included a weighted vibration dampening member attached to the support arm in order to further allow the vibrations produced by the bow during firing to be suppressed for the user as taught by Arajakis ([0027]).
Claim 12 is rejected under 35 U.S.C. 103a as being unpatentable over Alba and Campbell as applied to claim 11 above and further in view of Greenhoe US Pub. No. 2012/0174904.
In Reference to Claim 12
Alba as modified by Campbell teaches:
The compound bow attachment mechanism of claim 11 as rejected above, wherein said fastener is positioned such that tightening of said fastener prevents pivotal movement of said u-shaped support arm relative to said extension arm (the enlarged knob of Campbell is tightened to lock the support arm to the rod as discussed above).  
Alba fails to teach:
Wherein one of said extension arm and said u-shaped support arm comprises two opposing flanges and the other of said extension arm and said u-shaped support arm comprises a center flange positioned between said two opposing flanges, wherein each of said two opposing flanges and said center flange comprise opening that align such that a bolt is placed through a first of said opposing flanges, through said center flange, and through a second of said opposing flanges, wherein said wingnut is positioned on said bolt such that tightening of said wing nut tightens said opposing flanges on said center flange to prevent pivotal movement of said u-shaped support arm relative to said extension arm.
Further, Greenhoe teaches:
A similar arm guard stabilizer for a bow, wherein the arm support is selectively locked to the rod by a pair of flanges movable by a locking member around a central flange, the locking member extending through the flanges to lock the central flange in the pair of flanges to prevent movement between the arm support and rod during use (rod 15 is selectively locked to support 14 by the pair of flanges in clamp 16 which are tightened by a locking member to hold the central flange of 14 therein, Fig. 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alba to have modified the locking mechanism between the support arm and rod to have included a pair of flanges and a central flange as this type of connection is well-known and commonly used in the art and allow the user an easy way to adjustably lock a support arm to a rod securely as taught by Greenhoe ([0032]) and it would have been obvious to have slightly modified the central flange to have an aperture to receive the locking member therein as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 7/30/202, with respect to the rejection(s) of claim(s) 1-14 under 102/103 Lavoie have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alba.  Further, the amendments corrected most of the previously applied claim objections and 112 rejections, however there are still some issues that remain and are updated above.  Further, it appears that the objection to the specification has not been corrected and therefore that objection is maintained.  Alba has a provisional date after the provisional date of this application, however the submitted provisional of this application does not provide support for the bow attachment extending forward from the frame and away from the bowstring as currently claimed.
Potentially Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim and rejected under 35 USC 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corrected to overcome the rejection.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claimed limitations, the specific limitations of the u-shaped support arm comprises a split ring comprising a gap and configured to attach to said extension arm, wherein said split ring comprises a first post extending outward from a circumference of said split ring, and a second post spaced apart from said first post and extending outward from a circumference of said split ring; and an elastomeric material comprising a length and comprising two spaced apart openings within said length, wherein said two spaced apart openings comprise a first opening and a second opening, wherein said first opening is configured to attach to said first post and said second opening is configured to attach to said second post such that said elastomeric material follows said circumference of said split over said gap and provides tension to said split ring to narrow a width of said gap to tighten said split ring on said extension arm are not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Boucher (7,849,846), Muhich (7,152,595), Campbell (8,662,064), Albanese (8,646,440), Greenhoe (2012/0174904), LoRocoo (2010/0031946) all teach similar arm guard members.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711